Citation Nr: 1514126	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), residuals of recurrent pneumothorax, interstitial lung disease, and emphysematous bullous disease (previously claimed as recurring lung blisters and chronic collapsing lung).


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to November 1968.  He died in February 2014 and his surviving spouse is the appellant in the matter.  At the time of his death, there was an appeal pending for two issues of service connection (now recharacterized broadly under one issue).  The Board issued a death dismissal on these issues in April 2014.  In May 2014, the appellant filed her request for substitution which was subsequently effectuated and made valid by the Agency of Original Jurisdiction (AOJ).  The Board finds that a valid substitution has been made as proper procedures were followed.

This case comes to the Board of Veterans' Affairs (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for COPD with recurring lung blisters (claimed as recurring lung blisters) and also denied service connection for residuals of recurrent pneumothorax (claimed as chronic collapsing lung).  

The Board has recharacterized the issues to reflect one issue on appeal which broadly encompasses the Veteran's variously diagnosed lung diseases on the record.  This recharacterization is necessary to more accurately reflect the expanded scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.



REMAND

Pursuant to VA's duty to assist the claimant, the Board finds that a remand is necessary for further evidentiary development, specifically to obtain an adequate medical opinion which addresses the medical nature of the variously diagnosed lung diseases of record that the Veteran had during his lifetime and any possible causal or etiological link between these diagnoses and the Veteran's service.  

In this regard, the Board notes that during the Veteran's lifetime, he was afforded a VA examination in September 2010 with an accompanying medical opinion in February 2011.  This examiner noted that the Veteran had right spontaneous pneumothorax during service in October 1970.  The Veteran had stated to this examiner that he first experienced this condition in service and a doctor had explained to him that lung blisters form on the inside of his lungs, then burst, collapsing the lung.  The Veteran had submitted private treatment records from Dr. M.E. who had treated him for COPD from the 1990s through the 2000s.  In 2007, the Veteran had his third recurrence of right spontaneous pneumothorax.  

The VA examiner opined that the spontaneous pneumothorax that the Veteran experienced in service was acute, episodic, and was treated and resolved.  She incorrectly identified that the Veteran did not sustain another spontaneous pneumothorax until 2007, when, in fact, records show the Veteran had an episode in 1996.  She noted that in the medical literature, people at risk for recurrent pneumothoraxes occur in the presence of lung disease, primarily COPD and others identified diseases.  She found that the Veteran definitely had COPD, but noted that COPD was not diagnosed until 1997 or 1998.  She essentially opined that the Veteran had recurring lung blisters that were likely associated with COPD or other lung disease and not related to service.  She also opined that the Veteran's COPD and emphysema were not residuals of recurrent right pneumothorax but she found the opposite to be medically true: that the recurrent pneumothorax was a residual of COPD.  

During his lifetime, the Veteran submitted a positive nexus opinion from Dr. J.R. in March 2012 who examined the Veteran at that time and indicated that he had significant interstitial disease that was "no doubt from a previous exposure."  The doctor stated that it was as likely as not that this exposure occurred during his period in service given his exposures at that time.  He provided the statistic that as many as 30 percent to 50 percent of people will have spontaneous second pneumothorax after an initial one.  "Spontaneous pneumothorax certainly is more likely than the people who have underlying lung blisters (blebs)."  This can occur in patients with interstitial lung disease or occur due to exposures.  

In statements submitted during his lifetime, the Veteran's primary argument was that the in-service right spontaneous pneumothorax was the onset of a chronic lung disorder that he had since service, which had developed into various lung diseases over time.  The Board also notes that the death certificate of the Veteran indicates that his cause of death was COPD.  

On review, the Board finds that the 2011 VA examiner's opinion considered an inaccurate medical history with respect to the recurring pneumothoraxes and she also was not able to consider all of the lung disorders of record.  Similarly, Dr. J.R. considered either inaccurate or exaggerated facts - the physician did not indicate what type of exposure the Veteran claimed that he had during service.  In his January 2010 claim, the Veteran denied being exposed to Agent Orange, asbestos, mustard gas, and ionizing radiation.  Although he indicated that he might have been part of Project Shad, the Department of Defense found no record that he participated in Project Shad.  Based on the foregoing, the Board finds that a VA medical opinion is needed for clarification on the nature and etiology of the Veteran's variously diagnosed lung disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from an appropriate VA respiratory/pulmonary specialist to discuss the nature and manifestations of the Veteran's variously diagnosed lung diseases of record and to determine whether any of the Veteran's lung diseases are causally or etiologically related to his active duty service.

The claims file must be made available to the examiner for review.  The examiner should carefully review the evidence of record prior to rendering any opinion.

A summary of the Veteran's medical history as it pertains to his lung disabilities should be included in the report.  After reviewing the record, the examiner should identify the Veteran's respiratory/pulmonary disorders.  If any previously diagnosed disorder, to include COPD, residuals of recurrent pneumothorax, interstitial lung disease, and emphysematous bullous disease, is not supported by the record, please explain why the diagnosis was improper.

The examiner is directed to answer the following questions to the best of his or her ability based upon the evidence of record and his or her knowledge of medical principles.
For each respiratory/pulmonary disorder identified, the examiner should provide an opinion, as to whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed disorder manifested in service or was otherwise related to an event, injury, or disease during active service?  In rendering this opinion, the examiner should discuss any relationship between the diagnosed disorder and the spontaneous pneumothorax in October 1970.  It would be helpful if the examiner discussed the medical relationship between the variously diagnosed lung diseases and pneumothorax.

A complete rationale must be provided for all opinions rendered.  Any other notable risk factors that are present or absent should also be discussed, to include the Veteran's smoking history (as reported in 1997, the Veteran smoked about 2.25 packs per day for 35).  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate any issue remaining on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the appellant with a Supplemental Statement of the Case and afford her a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




